EXHIBIT 10.4
 
 
PERFICIENT, INC.
 
2009 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AND NON-COMPETITION AGREEMENT
 
(EMPLOYEE GRANT)
 
Name
Date of Grant:
Number of Shares:

THIS RESTRICTED STOCK AWARD AND NON-COMPETITION AGREEMENT (this “Agreement”) is
entered into between Perficient, Inc. a Delaware corporation (the
“Corporation”), and [Name] (“Employee” or ““Employee”) effective the later of
the date this Agreement is signed by the Corporation, and the date it is signed
by the Employee, indicated below.
 
WITNESSETH:
 
WHEREAS, Employee is employed by the Corporation and/or desires to be employed
by the Corporation, in an executive capacity and desires to have access to
Confidential Information (defined below) of the Corporation;
 
WHEREAS, pursuant to the Perficient, Inc. 2009 Long-Term Incentive Plan (the
“Plan”), which was adopted effective April 24, 2009, the Corporation also has
elected to grant Employee an opportunity to receive the aggregate number of
Restricted Shares of the Corporation’s authorized Common Stock, par value $0.001
per share, listed above (the “Award”), subject to the terms and conditions set
forth in this Agreement and the Plan and provided Employee agrees to the terms
of this Agreement;
 
WHEREAS, Employee is willing and desires to receive the Award pursuant to and
upon the terms and conditions set out in this Agreement and the Plan and
acknowledges receipt of Confidential Information in consideration and exchange
for Employee’s agreement to maintain confidentiality and not compete with the
Corporation as set out in this Agreement;
 
WHEREAS, a condition to Employee’s receipt of the Award, and Employee’s receipt
of Confidential Information (which Employee acknowledges receiving), is
Employee’s execution of this Agreement and delivery of the same to the
Corporation and in particular Employee’s agreement to comply with and abide by
the restrictions on competition and solicitation of employees and customers set
out in this Agreement;
 
NOW, THEREFORE, in consideration of the matters referenced above, and in order
for Employee to receive the Award (and to induce the Corporation to grant the
Award), and to receive access to Confidential Information, the parties agree as
follows:


1. Applicability of the Plan; Other Agreements.  (a) This Award is granted
pursuant to the Perficient, Inc. 2009 Long-Term Incentive Plan (the “Plan”),
which was adopted effective April 24, 2009, a copy of which has been furnished
to Employee and shall be deemed a part of this Agreement as if fully set forth
herein.  If any provision of this Agreement (other than the provisions of
paragraphs 19-22) conflicts with the expressly applicable terms of the Plan, the
provisions of the Plan shall control, and, if necessary, the applicable
provisions of the Agreement shall be deemed to be amended to comply with the
terms of the Plan.
 

 
 

--------------------------------------------------------------------------------

 

(b)           This Agreement sets forth the terms of the agreement between
Employee and the Corporation with respect to the Restricted Shares.  By
accepting this Agreement, Employee agrees to be bound by all of the terms
hereof.  “Terms” capitalized but not defined herein shall have the meaning set
forth in the Plan.
 
(c)           This Agreement is in addition to and not in lieu of, and does not
supersede, cancel or replace, (i) any agreement regarding confidentiality,
intellectual property, non-competition, or non-solicitation or non-recruitment
of customers, consultants or employees previously or subsequently signed by
Employee, or (ii) any provisions of an existing agreement regarding any such
subjects.  Likewise, this Agreement does not alter or amend the terms of any
existing agreement between the Corporation and Employee concerning employment,
except that such agreement shall not operate to preclude the enforcement, or
cancel, the terms of this Agreement, and this Agreement shall be enforceable
independent of any such agreement. In case of any conflict between the terms of
this Agreement, and the terms of any such agreement concerning employment, the
terms of that agreement shall not operate to cancel, supersede or preclude the
enforcement of the terms of this Agreement. The terms of any other such
agreement shall be construed and enforced without reference to this Agreement
unless such agreement references this Agreement specifically or generally.
 
2. Definitions. As used in this Agreement, the following terms have the meanings
set forth below:
 
(a) “Agreement” means this Restricted Stock Award Agreement.
 
(b) “Award” has the meaning set forth above in the first recital of this
Agreement.
 
(c) “Board of Directors” means the board of directors of the Corporation.
 
(d) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the State of Texas are authorized or obligated by
law or executive order to close.
 
(e) “Committee” means the Compensation Committee of the Board of Directors.
 
(f) “Common Stock” means the authorized common stock of the Corporation, par
value $.001 per share, as described in the Corporation’s Certificate of
Incorporation.
 
(g) “Corporation” means Perficient, Inc., a Delaware corporation.
 
(h) “Date of Grant” means the date designated as such at the beginning of this
Agreement.
 
(i) “Employee” means an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
(j) “Exchange Act” means the Securities Exchange Act of 1934.
 

 
 
2

--------------------------------------------------------------------------------

 

(k) “Fair Market Value” means (i) with respect to a Share, the last reported
sale price of a Share on the date of determination, or on the most recent date
on which the Share is traded prior to that date, as reported on the NASDAQ
Global Select Market, and (ii) with respect to any other property, the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee.
 
(l) “Involuntary Termination” means the termination of Employee’s Service which
occurs by reason of:
 
(i) Employee’s involuntary dismissal or discharge by the Corporation for reasons
other than Misconduct, or
 
(ii) Employee’s voluntary resignation following (A) a change in Employee’s
position with the Corporation (or the Parent or the Subsidiary employing
Employee) which materially reduces Employee’s duties and responsibilities or the
level of management to which Employee reports, (B) a reduction in Employee’s
level of compensation (including base salary, fringe benefits and target bonus
under any corporate performance-based bonus or incentive programs) by more than
fifteen percent (15%), or (C) a relocation of Employee’s place of employment by
more than fifty (50) miles, provided that only if such change, reduction or
relocation is effected without Employee’s consent.
 
(m) “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by Employee, any unauthorized use or disclosure by Employee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any intentional wrongdoing by Employee, whether by omission or
commission, which adversely affects the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner.  This shall not limit the
grounds for the dismissal or discharge of any person in the Service of the
Corporation (or any Parent or Subsidiary).
 
(n) “NASDAQ” means the National Association of Securities Dealers Automated
Quotations.
 
(o) “Parent” means any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
(p) “Plan” has the meaning set forth in the first paragraph of this Agreement.
 
(q) “Restricted Shares” means the shares of Stock subject to the restrictions
specified in Paragraph 4 of this Agreement.
 
(r) “Service” means Employee’s performance of services for the Corporation (or
any Parent or Subsidiary) in the capacity of an Employee, a non-employee member
of the board of directors or a consultant or independent advisor.  With respect
to the Restricted Shares, the Committee may, in its sole discretion, determine
that if Employee are on leave of absence for any reason Employee will be
considered to still be in Service to the Corporation.
 

 
 
3

--------------------------------------------------------------------------------

 

(s) “Stock” means Common Stock, or any other securities that are substituted for
Common Stock as provided in this Agreement.
 
(t) “Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
3. Escrow of Restricted Shares. The Corporation shall issue in Employee’s name a
certificate or certificates representing the Restricted Shares and retain that
certificate or those certificates until the restrictions on such Restricted
Shares expire as described in this Agreement or the Restricted Shares are
forfeited as contemplated in this Agreement.  Employee shall execute one or more
stock powers in blank for those certificates and deliver those stock powers to
the Corporation.  Employee hereby agrees that the Corporation shall hold the
certificate or certificates representing the Restricted Shares and the related
stock powers pursuant to the terms of this Agreement until such time as such
certificate or certificates are either delivered to Employee or canceled
pursuant to this Agreement.
 
4. Ownership of Restricted Shares.  From and after the time that a certificate
or certificates representing the Restricted Shares has been issued in Employee’s
name, Employee will be entitled to all the rights of absolute ownership of the
Restricted Shares, including the right to vote those shares, subject, however,
to the terms, conditions and restrictions set forth in this Agreement, and
except that Employee shall not be entitled to receive dividends with respect to
the Restricted Shares that are under restrictions at the time the dividend is to
be paid.
 
5. Restrictions; Forfeiture.  The Restricted Shares are restricted in that they
may not be sold, transferred or otherwise alienated or hypothecated until such
restrictions are removed or expire as described in Paragraph 6 of this
Agreement.  The Restricted Shares are also restricted in the sense that they may
be forfeited to the Corporation.  If the Restricted Shares are forfeited as
provided in this Agreement, the Corporation shall have the right to deliver the
certificate(s) representing the Restricted Shares, along with the stock power(s)
described in Paragraph 3 of this Agreement, to the Corporation’s transfer agent
for cancellation or, at the Corporation’s election, for transfer to the
Corporation to be held by the Corporation in treasury or any designee of the
Corporation.
 
6. Expiration of Restrictions and Risk of Forfeiture.  Except as otherwise
provided in any employment agreement in effect between Employee and the
Corporation, if any, the restrictions on all of the Restricted Shares granted
pursuant to this Agreement will expire and become transferable and
non-forfeitable according to the schedule set forth in this Paragraph 6;
provided, however, that such restrictions will expire on such dates only if
Employee has been an employee performing Service continuously since the Date of
Grant through the applicable vesting date.
 
On or After Each of the Following Vesting Dates
Cumulative Percentage of Shares as to Which the Restricted Shares are
Transferable and Non forfeitable
1st Vest Date 20% 2nd Vest Date 40% 

 
 
4

--------------------------------------------------------------------------------

 
 
 

3rd Vest Date  60%  4th Vest Date  80%  5th Vest Date  100% 



7. Conditions, Termination of Employment and Forfeiture.
 
(a) Except as otherwise provided in the employment agreement in effect between
Employee and the Corporation, if any, if Employee’s Service as an employee is
terminated for any reason, including Employee’s death or disability, then that
portion, if any, of this Award for which restrictions have not lapsed as of the
date of termination shall become null and void, provided, however, that the
portion, if any, of this Award for which restrictions have lapsed as of the date
of such termination shall survive such termination.
 
(b) If at any time prior to the date on which the restrictions and risk of
forfeiture on 100% of the Restricted Shares have lapsed, Employee does not have
a current and properly executed “Confidentiality and Intellectual Property
Assignment Agreement” on file with the Corporation, and Employee does not
properly execute a current “Confidentiality and Intellectual Property Assignment
Agreement,” and return the same to the Corporation within 30 days after being
notified by the Corporation of such failure, then the Corporation may, in its
discretion and upon action of its Chief Executive Officer or President and Chief
Operating Officer, cause the portion of the Award for which restrictions have
not lapsed to become null and void and such Restricted Shares shall be forfeited
to the Corporation.
 
8. Adjustment Provisions.
 
Adjustment of Award.  The terms of the Award and the number of Restricted Shares
granted hereunder shall be subject to adjustment, from time to time, in
accordance with the following provisions:
 
(a) If at any time or from time to time the Corporation shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then the number of
Restricted Shares granted under the Award shall be increased proportionately.
 
(b) If at any time or from time to time the Corporation shall consolidate as a
whole (by reclassification, reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, the
number of Restricted Shares granted under the Award shall be decreased
proportionately.
 
(c) Whenever the number of Restricted Shares subject to the Award is required to
be adjusted as provided in this Paragraph 8 the Corporation shall, within thirty
(30) days following such adjustment, prepare and give to Employee a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, and the
change in the number of Restricted Shares subject to the Award after giving
effect to the adjustment.
 
(d) Adjustments under Paragraphs 8(a) and (b) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding and conclusive.  No fractional interest shall be
issued on account of any such adjustments.
 

 
 
5

--------------------------------------------------------------------------------

 

9. Delivery of Certificates of Stock.  Promptly following the expiration of the
restrictions on the Restricted Shares as contemplated in Paragraph 6 of this
Agreement, and subject to Paragraph 10, the Corporation shall cause to be issued
and delivered to Employee or Employee’s designee a certificate representing the
number of Restricted Shares as to which restrictions have lapsed, free of any
restrictive legend relating to the lapsed restrictions, upon receipt by the
Corporation of any tax withholding as may be requested.  The value of such
Restricted Shares shall not bear any interest owing to the passage of time.
 
10. Conditions to Delivery of Stock.  Nothing herein shall require the
Corporation to issue any shares with respect to the Award if that issuance
would, in the opinion of counsel for the Corporation, constitute a violation of
the Securities Act of 1933 or any similar or superseding statute or statutes,
any other applicable statute or regulation, or the rules of any applicable
securities exchange or securities association, as then in effect.
 
11. Securities Act Legend.  Certificates for shares of Stock, when issued, may
have the following legend, or statements of other applicable restrictions
endorsed thereon and may not be immediately transferable:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. THE SHARES MAY
NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE DISPOSED OF
UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER (WHICH, IN
THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION WILL
NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.
 
This legend shall not be required for shares of Stock issued pursuant to an
effective registration statement under the Securities Act of 1933.
 
12. Legend Regarding Restrictions on Transfer. Each certificate representing
shares issued to Employee pursuant to this Agreement shall bear the following
legend with respect to the restrictions on transferability contained in this
Agreement:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY IMPOSED BY THAT CERTAIN RESTRICTED STOCK AWARD AND
NON-COMPETITION AGREEMENT BETWEEN PERFICIENT, INC. (THE “CORPORATION”) AND
__________________ DATED AS OF _____________________, AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE ALIENATED OR HYPOTHECATED EXCEPT AS THEREIN PROVIDED.
THE CORPORATION WILL FURNISH A COPY OF SUCH AGREEMENT TO THE RECORD HOLDER OF
THIS CERTIFICATE WITHOUT CHARGE ON REQUEST TO THE CORPORATION AT ITS PRINCIPAL
PLACE OF BUSINESS OR REGISTERED OFFICE.
 
 
6

--------------------------------------------------------------------------------

 
 
 
13. Rights as a Stockholder. Employee shall have no right as a stockholder with
respect to any Restricted Shares until a certificate representing those shares
is issued in Employee’s name.
 
14. Furnish Information.  Employee agrees to furnish to the Corporation all
information requested by the Corporation to enable the Corporation to comply
with any reporting or other requirement imposed upon the Corporation by or under
any applicable statute or regulation.
 
15. Remedies. If the Corporation incurs legal fees and other expenses to enforce
this Agreement and/or seek redress for any violation, Employee promises and
agrees to pay all costs, court costs, fees and expenses, including reasonable
attorneys fees, incurred by the Corporation to enforce this Agreement whether by
an action to enforce specific performance or for damages for Employee’s breach
or otherwise and/or recover and collect damages for any violation, whether or
not litigation is commenced.  This is in addition to and not in lieu of any
other remedies which the Corporation may have for any violation of this
Agreement.
 
16. Information Confidential.  As partial consideration for the granting of the
Award hereunder, Employee hereby agrees with the Corporation that Employee will
keep confidential all information and knowledge that Employee has relating to
the terms and conditions of this Agreement; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to Employee’s spouse, tax and financial advisors, or to a financial institution
to the extent that such information is necessary to secure a loan.  In the event
any breach of this promise comes to the attention of the Corporation, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to Employee, as a factor militating against
the advisability of granting any such future award to Employee.
 
17. Consideration.  No restriction on the Restricted Shares shall lapse unless
and until Employee has performed services for the Corporation or any of its
Subsidiaries that the Corporation believes is equal to or greater in value than
the par value of the Stock subject to this Award.
 
18. Payment of Taxes.  The Corporation may from time to time, in its discretion,
require Employee to pay to the Corporation (or a Subsidiary or Parent if
Employee is an employee of a Subsidiary or Parent) the amount that the
Corporation deems necessary to satisfy the Corporation’s or its Parent’s or its
Subsidiary’s current or future obligation to withhold federal, state or local
income or other taxes that Employee incurs as a result of the Award.  With
respect to any required tax withholding, Employee may (a) direct the Corporation
to withhold from the shares of Stock to be issued to Employee the number of
shares necessary to satisfy the Corporation’s obligation to withhold taxes, that
determination to be based on the shares’ Fair Market Value at the time as of
which such determination is made; (b) deliver to the Corporation sufficient
shares of Stock to satisfy the Corporation’s tax withholding obligations, based
on the shares’ Fair Market Value at the time as of which such determination is
made; or (c) deliver sufficient cash to the Corporation to satisfy its tax
withholding obligations.  If Employee elects to use such a stock withholding
feature, Employee must make the election at the time and in the manner that the
Corporation prescribes.  The Corporation may, at its sole option, deny
Employee’s request to satisfy withholding obligations through Stock instead of
cash.  In the event the Corporation subsequently determines that the aggregate
Fair Market Value (as determined above) of any shares of Stock withheld as
payment of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, then Employee shall pay to the Corporation, immediately
upon the Corporation’s request, the amount of that deficiency.
 
 
7

--------------------------------------------------------------------------------

 
 
 
19. Disclosure of Trade Secrets And Other Proprietary Information; Restrictive
Covenants.
 
 
(a)           Employee acknowledges that Employee is bound by and will continue
to comply with the terms of the Corporation’s Confidentiality and Intellectual
Property Agreement (“Confidentiality Agreement”) previously signed by Employee
in favor of the Corporation.  The terms of the Confidentiality Agreement are
incorporated herein by reference. The Corporation will provide Employee with
valuable Confidential Information (as defined below) belonging to the
Corporation or its subsidiaries or its affiliates above and beyond any
Confidential Information previously received by Employee and will associate
Employee with the goodwill of the Corporation or its subsidiaries or its
affiliates above and beyond any prior association of Employee with that
goodwill.  In return, Employee promises never to disclose or misuse such
confidential information, never to misuse such goodwill, and never to use (other
than for the benefit and on behalf of the Corporation) any Confidential
Information, or reveal or disclose any of the same to a third party.  To enforce
Employee’s promises in this regard, Employee agrees to comply with the
provisions of this paragraph 19 and the provisions of the Confidentiality
Agreement.
 
(b)           Without in any way limiting the foregoing, the Corporation hereby
makes a binding promise not conditioned upon continued employment to provide
Employee with Confidential Information. "Confidential Information" means any and
all confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Corporation, its affiliated or associated persons
(including its partners, investors and their affiliated or associated persons),
its customers, or other third parties who furnished such information, materials,
and/or trade secrets to the Corporation with expectations of
confidentiality.  Confidential Information includes, without limitation, any and
all confidential or proprietary information and materials, whether explicitly
identified or marked as Confidential or proprietary or not, including, without
limitation: (i) technical information of the Corporation, its affiliates, its
customers or other third parties, including computer programs, software,
databases, know-how, formulae, compositions, processes, discoveries, machines,
inventions, designs, developmental or experimental work, improvements, original
works of authorship, training programs and procedures, diagrams, charts, and
similar items; (ii) business information of the Corporation, its affiliates, its
customers or other third parties, including business plans, compensation data,
sales data, customer lists and information, supplier lists, prices and costs,
credit information, financial data, information regarding the skills and
compensation of employees and contractors of the Corporation, information
regarding the purchasing history, credit, contract renewal dates, key contacts,
and concerns of customers, and similar items; (iii) information relating to
future plans of the Corporation, its affiliates, its customers or other third
parties, including marketing strategies, sales plans, pending projects and
proposals, research and development efforts and strategies, and similar items;
(iv) other valuable, confidential information and trade secrets of the
Corporation, its affiliates, its customers or other third parties; and (v) any
information or material that grants an advantage over others in the industry by
virtue of not being generally known. In return, Employee agrees to the terms of
this Agreement and in particular the provisions of paragraphs 19-20 of this
Agreement.
 
(c)           Employee will at all times during the term of Employee's
employment with the Corporation and thereafter: (a) hold in strictest confidence
and use Employee's best efforts and the utmost diligence to protect and
safeguard the Confidential Information of the Corporation and of others with
whom the Corporation has a business relationship; and (b) not directly or
indirectly use (except as may be required for Employee to perform Employee's
duties for the Corporation) or disclose to any person or entity any Confidential
Information of the Corporation or of others with whom the Corporation has a
business relationship, without the prior and specific written authorization of
the Corporation.
 
 
8

--------------------------------------------------------------------------------

 
 
 
(d)           During Employee’s employment with the Corporation, and for a
period of three years after such employment terminates, regardless of the reason
why employment terminates, and regardless of whether employment is terminated by
Employee or by the Corporation with or without cause, Employee will not directly
or indirectly, as an employee, employer, consultant, agent, principal, partner,
manager, stockholder, officer, director, or in any other individual or
representative capacity: (i) engage in or participate in any business that is
competitive with the business of providing information technology software
consulting services (or any other business or type of service then engaged in,
marketed or provided by the Corporation) anywhere within a region or
metropolitan area of the United States or any other country where the
Corporation provides or markets information technology consulting services or
any other such service, or has concrete plans to do so; (ii) work for any person
or entity that is engaged in the business of providing information technology
software consulting services (or any other business or type of service then
engaged in, marketed or provided by the Corporation) anywhere within a region or
metropolitan area of the United States or any other country where the
Corporation provides or markets information technology consulting services or
any other such service, or has concrete plans to do so; or (iii) work for a
business or person who or which was a client or customer of the Corporation at
any time during Employee’s last two years of employment.  The ownership by
Employee of 5% or less of the issued and outstanding shares of a class of
securities which is traded on a national securities exchange or in the
over-the-counter market shall not cause Employee to be deemed a stockholder
under this Agreement, or in and of itself constitute a breach of this Agreement.
 
(e)           During Employee’s employment with the Corporation, and for a
period of three years after such employment terminates (one year in the case of
Section 19 (e)(i)), regardless of the reason why employment terminates, and
regardless of whether employment is terminated by Employee or by the Corporation
with or without cause, Employee will not directly or indirectly, on Employee’s
own behalf or on behalf or for the benefit of any other business enterprise,
directly or indirectly: (i) solicit the employment of, recruit, employ, hire,
cause to be employed or hired, entice away, or establish a business with, any
person (other than non-supervisory or non-managerial personnel who are employed
in a clerical or maintenance position) who was employed by or had a consulting
or contractual relationship with the Corporation at any time within the 12
months immediately prior to the date Employee’s employment terminated, or
suggest to or discuss with any such person the discontinuation of that person’s
status or employment with the Corporation, or such person’s employment or
participation in any activity in competition with the Corporation, (ii) call on,
solicit, or take away the business of any person or entity who was a customer of
the Corporation or any of its subsidiaries or affiliates during Employee’s
employment with the Corporation, in either case for a business that is
competitive with (or for services that are competitive with) the business of
providing information technology software consulting services or any other
business or service then engaged in, marketed, or provided by the Corporation;
(iii) solicit or market information technology software consulting services (or
any other business or type of service then engaged in, marketed or provided by
the Corporation) to any entity that was a customer or potential customer of the
Corporation at any time during the last two years of Employee’s Corporation
employment, or communicate in any way with any such person concerning any such
business or service, or (iv) encourage any person or entity who was a customer
or client of the Corporation at any time during the last two years of Employee’s
Corporation employment to cease doing business with the Corporation or to reduce
that person’s or entity’s level of business with the Corporation, or take away
or procure for the benefit of any other person any business that is provided or
marketed by, or competitive with, a service or business provided or marketed by
the Corporation at any time during the last two years of Employee’s Corporation
employment.
 
 
9

--------------------------------------------------------------------------------

 
 
 
(f)           For a period of three years immediately following the termination
of Employee's employment, Employee promises to disclose (within seven calendar
days) to the Corporation in writing any employment, consulting, or other service
relationship Employee enters into after the termination of Employee's
employment.
 
20. Provisions Relating To The Restrictive Covenants.
 
 (a)           Employee acknowledges that each of the provisions of Paragraph 19
of this Agreement are reasonable and necessary to preserve the very strong and
legitimate business interests of the Corporation, including its interests in
protecting and preserving its goodwill, Confidential Information and customer
and client relationships, that the restrictions in Paragraph 19 will not prevent
Employee from earning a reasonable livelihood in Employee’s chosen business or
profession, or otherwise, that the restrictions in Paragraph 19 do not impose an
undue hardship on Employee and will not injure the public, and that a breach or
threatened breach of any provision of this Agreement will cause the Corporation
immediate and irreparable harm and injury for which the Corporation will not
have an adequate remedy at law.  Consequently, the Corporation shall have the
right to secure injunctive relief to enforce any breach or threatened breach of
any provision of this Agreement, without the necessity or requiring any bond to
be posted to obtain injunctive relief, and Employee waives any right to require
that the Corporation post a bond in any amount to secure any such injunctive
relief of a temporary or permanent nature.
 
(b)           Without breaching the confidentiality provisions of this
Agreement, Employee agrees to disclose the existence and terms of this Agreement
to any subsequent employer.
 
(c)           To the extent that any covenant set forth in this Agreement shall
be determined to be invalid or unenforceable in any respect or to any extent,
the covenant shall not be void or rendered invalid, but instead shall be
automatically amended for such lesser term, to such lesser extent, or in such
other lesser degree, as will grant the Corporation the maximum protection and
restrictions on Employee’s activities permitted by applicable law in such
circumstances.  In the event the Employee violates any of the restrictions
contained in Paragraph 19, the period of time during which the restriction is in
effect shall automatically be extended for the period of time during which
Employee was in violation of that provision.
 
(d)           The Corporation’s right to enforce the terms of this Agreement
shall not be affected by the existence or non-existence of any other similar
agreement for anyone else employed by or who contracted with the Corporation, or
by the Corporation’s failure to fully enforce, or enforce at all, the terms of
any other such agreement for any other employee or contractor.
 
(e)           The restrictions set forth in Paragraph 19 continue in full force
and effect whether Employee’s employment terminates with or without cause by
Employee or the Corporation, regardless of the reason why employment terminates,
and whether there is any change in any terms or conditions of Employee’s
employment, any products or services offered or sold by the Corporation, any
compensation arrangement, or benefits provided to Employee, or any position,
duties or responsibilities held by Employee.
 
(f)           In order to preserve the Corporation’s rights under this
Agreement, the Corporation is authorized and has the right to inform any person
or business with whom Employee has entered into any business, contractual,
consulting or employment arrangement, or is negotiating or has contracted to do
so, of the existence of this Agreement, and the Corporation shall not be liable
for doing so.
 
 
10

--------------------------------------------------------------------------------

 
 
 
21. Corporation Property.  (a) Any patents, inventions, discoveries,
applications or processes designed, devised, planned, applied, created,
discovered or invented by Employee during Employee’s employment, regardless of
when reduced to writing or practice, which pertain to any aspect of the
Corporation’s or its subsidiaries’ or affiliates’ business as described above
shall be the sole and absolute property of the Corporation, and Employee shall
promptly report the same to the Corporation and promptly execute any and all
documents that may from time to time reasonably be requested by the Corporation
to assure the Corporation the full and complete ownership thereof.
 
(b) All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Corporation’s business
which Employee shall prepare or receive from the Corporation shall remain the
Corporation’s sole and exclusive property.  Upon termination of this Agreement,
or otherwise before then on request, Employee shall promptly return to the
Corporation all property of the Corporation in Employee’s possession. Employee
further represents and agrees that Employee will not copy or cause to be copied,
print out or cause to be printed out any software, documents or other materials
originating with or belonging to the Corporation.  Employee additionally
represents that, upon termination of Employee’s employment with the Corporation
or otherwise before then upon request, Employee will not retain in Employee’s
possession any such software, documents or other materials.
 
22. Right of the Corporation, Parent and Subsidiary to Terminate
Employment.  Nothing contained in this Agreement shall confer upon Employee the
right to continue in the employ of the Corporation or any Parent or any
Subsidiary, or interfere in any way with the rights of the Corporation or any
Parent or any Subsidiary to terminate Employee’s employment at any
time.  Notwithstanding any provision contained in this Agreement, in the event
of any conflict or inconsistency between the terms and conditions of this
Agreement and the terms and conditions of the employment agreement, if any,
between Employee and the Corporation, the terms of the employment agreement
shall be controlling (except that the provisions of paragraphs 19-20 shall
continue to be enforceable and in full force and effect).
 
23. No Liability for Good Faith Determinations.  The Corporation and the members
of the Board of Directors shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Shares granted hereunder.
 
24. Amendment.  The Award may be amended by the Board of Directors or by the
Committee at any time (i) if the Board of Directors or the Committee determines,
in its sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state tax law, federal or state
securities law or other law or regulation, which change occurs after the Date of
Grant and by its terms applies to the Award; or (ii) other than in the
circumstances described in clause (i) or provided in the Plan, with Employee’s
consent.
 
25. Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee, or to Employee’s
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Corporation may require Employee or
Employee’s legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt
therefore in such form as the Corporation shall determine.
 
26. No Guarantee of Interests.  The Board of Directors and the Corporation do
not guarantee the Stock of the Corporation from loss or depreciation.
 
 
11

--------------------------------------------------------------------------------

 
 
 
27. Corporation Records.  Records of the Corporation or its Subsidiaries
regarding Employee’s period of employment, termination of employment and the
reason therefore, leaves of absence, re-employment and other matters shall be
conclusive for all purposes hereunder, unless determined by the Corporation to
be incorrect.
 
28. Corporation Action.  Any action required of the Corporation shall be by
resolution of its Board of Directors or by a person authorized to act by
resolution of the Board of Directors.
 
29. Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
 
30. Notices.
 
 (a)           Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail.  Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith.
 
The Corporation and Employee agree that any notices shall be given to the
Corporation or to Employee at the following address; provided that the
Corporation or Employee may change, at any time and from time to time, by
written notice to the other, the address which it or he had previously specified
for receiving notices.
 
Corporation or Board of Directors:
Perficient, Inc.
520 Maryville Centre Drive, Suite 400
St. Louis, MO 63141
Attn:  Paul E. Martin
   
Holder:
At Employee’s current address as shown below underneath Employee’s signature, or
if not so shown, then as shown in the Corporation’s records



 
(b)           Any person entitled to notice hereunder may waive such notice.
 
31. Interpretation, Headings. The parties acknowledge and agree that the terms
and provisions of this Agreement have been negotiated, shall be construed fairly
as to all parties hereto, and shall not be construed in favor of or against any
party.  The paragraph headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.  The obligation of the Corporation to sell and deliver Stock
hereunder is subject to applicable laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Stock.
 
 
12

--------------------------------------------------------------------------------

 
 
 
32. Successors And Assigns; Assignment; Intended Beneficiaries. Neither this
Agreement, nor any of Employee’s rights, powers, duties or obligations
hereunder, may be assigned by Employee.  This Agreement shall be binding upon
and inure to the benefit of Employee and Employee’s heirs and legal
representatives and the Corporation and its successors.  Successors of the
Corporation shall include, without limitation, any corporation or corporations
acquiring, directly or indirectly, all or substantially all of the assets of the
Corporation, whether by merger, consolidation, purchase, lease or otherwise, and
such successor shall thereafter be deemed “the Corporation” for the purpose
hereof.  The Corporation shall have the right to assign this Agreement in
connection with the sale of all or a portion of its business or assets, to an
affiliate, or otherwise by operation of law, and such assignment shall not in
any way release Employee from any of Employee’s obligations under this
Agreement, nor preclude or limit the Corporation’s right to enforce the same.
 
33. No Waiver By Action.  Any waiver or consent from the Corporation respecting
any term or provision of this Agreement or any other aspect of the Employee’s
conduct or employment shall be effective only in the specific instance and for
the specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent.  The failure
or delay of the Corporation at any time or times to require performance of, or
to exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement or any other aspect of the Employee’s conduct or
employment in no manner (except as otherwise expressly provided herein) shall
affect the Corporation’s right at a later time to enforce any such term or
provision.
 
34. Counterparts; Missouri Governing Law; Amendments. This Agreement may be
executed in two counterpart copies, each of which may be executed by one of the
parties hereto, but all of which, when taken together, shall constitute a single
agreement binding upon all of the parties hereto.  This Agreement and all other
aspects of the Employee’s employment shall be governed by and construed and
interpreted in accordance with the internal laws of the State of Missouri
without reference to conflicts of law principles, or any rule or decision that
would defer to the substantive laws of another jurisdiction.  Neither this
Agreement nor any of its terms may be changed, amended, added to, waived or
altered except in writing signed by the Corporation and Employee and
specifically referencing the provisions of this Agreement.  Section headings are
for convenience of reference and shall not be used to interpret the terms of
this Agreement.
 
35. Entire Agreement. This Agreement is in addition to, and does not supersede
or replace, the Confidentiality Agreement, any Award Agreement, any restricted
stock award agreement or any other agreement between the Corporation and
Employee, and this Agreement may be enforced on its own terms and without in any
manner being altered, amended, canceled, or superseded by any other such
agreement. Likewise, any other such agreement may be enforced without reference
to this Agreement.
 
36. Headings. The titles and headings of Paragraphs are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.
 
37. Word Usage.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
 
 
13

--------------------------------------------------------------------------------

 
 
 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]
 


 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Grant first above written.
 


                         PERFICIENT, INC.




                         By:_________________________
                                                                
                         Paul E. Martin
                         Chief Financial Officer


                         Dated:_______________________


ACKNOWLEDGED AND AGREED:




__________________________
Name



 

Dated:        __________________________
Address:
__________________________



__________________________
Telephone: __________________________                                                            
E mail:         __________________________                      

 
 
14

--------------------------------------------------------------------------------

 
